Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 4/28/2021 has been entered. Claims 1 is amended. Claim 11 is added. Claims 1-11 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 filed 4/28/2021  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over SU, C., et al., "Deep Attributes Driven Multi-camera Person Re-identification," Springer International Publishing, CH, CP047356352, 2016-09-17, pp. 1-17. In view of Wexler; Yonatan et al. US 20180114063 and further in view of CAO; SONG et al. US 20180261071 A1.

Regarding Claims 1 and 10, Su discloses A method for recognizing objects of a set of predefined types within a set of digital images (See Su Abstract, Section 3 “identify persons”), comprising:
detecting an object of a predefined type from among the set, within a digital image of the set (See Su Abstract, Section 1 “..Person Re-Identification (ReID) targets to identify the same person from different cameras, datasets, or time stamps… applications in public security, e.g., cross camera pedestrian searching, tracking, and event detection..”)
generating a signature by a convolutional neural network on the basis of the said zone, allowing identification of the said object in a one-to-one manner (See Su Fig. 4 predicted attributes Section 3.4 “..For any test image, we can predict its K-dimensional attribute label with Eq. (1)…” “..Our person ReID system uses this binary vector as feature and measures their distance with Cosine distance to identify the same person. ..” Section 3.1 Eq. 1 and Figure 2, the signature can be output from dCNN after or before the fully connected layers Fc7 or Fc8);
determining, on the basis of the said signature, a set of attributes (See Su Section 3.1 “..learning an attribute detector O, which predicts the attribute label A_I for any input image I, i.e., A_I = O(I).. dCNN model as the detector O(_)…” Fig. 4 predicted attributes, See also Figure 2, "Attributes Triplet loss");
storing in a database of a record relating to the said object, the record associating the signature with the said set of attributes (See Su Fig. 4 predicted attributes Section 3.4 “..For any test image, we can predict its K-dimensional attribute label with Eq. (1)…” “..Our person ReID system uses this binary vector as feature and measures their distance with Cosine distance to identify the same person. ..” Section 3.1 Eq. 1; thus measures stored in a database as implementation on computer “We implement our approach with GTX TITAN X GPU, Intel i7 CPU, and 32GB memory” see section 4.2);
wherein the neural network is trained on a learning suite composed of  a first set formed of objects associated with the set of attributes (See Su Section 3.1 “..firstly training an initial dCNN on an independent dataset labeled with attributes…” 3.2 training set and attribute labels T) 
and of a second set formed of objects not associated with the set of attributes (See Su Section 3.1 “..the second stage of training, which utilizes the easily acquired person ID labels to refine the initial dCNN..” 3.3 “..use person ID labels to _ne-tune OS1..” where set U is formed i.e generated and thus not associated with set of attributes T).  
Su does not explicitly disclose determining a zone of the image encompassing the detected object.
Wexler teaches determining a zone of the image encompassing the detected object (See Wexler Fig. 17, Fig. 19, [0168], [0185], [0202], Person detection module 1701 identifies one or more regions containing a person)
generating a signature by a convolutional neural network on the basis of the said zone (See Wexler Fig. 17, Fig. 19, [0168], [0185], [0202], further analyzing at least one of the plurality of images to identify an attribute of the second person)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the detecting an object of Su, to include determining a zone of the image encompassing the detected object, as taught by Wexler, in order to  automatically capturing and processing images to provide useful information (Wexler [0003]).
The combination of Su and Wexler not explicitly disclose wherein the signature, the set of attributes, or both, contain at least one value based on a succession of digital images within the set of digital images.
Cao teaches wherein the signature, the set of attributes, or both, contain at least one value based on a succession of digital images within the set of digital images (See Cao Fig. 1, Fig. 3, [0052]-[0054] teaching aggregating scene features over a series of video frames with average value Equations 1 and 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include wherein the signature, the set of attributes, or both, contain at least one value based on a succession of digital images within the set of digital images as taught by Cao, in order to  automatically capture and process images to provide for accurate and adaptable surveillance systems (Cao [0003]).


Regarding Claim 2, the combination discloses the predefined type comprises a human (See Su Abstract, Section 2 “..learn attributes of the human cropped from surveillance videos from a small set of data labeled with attributes…”, Section 3 “identify persons”; See also Wexler [0252] detect persons; See also Cao [0040] face, person).

Regarding Claim 3, the combination discloses the digital images form a video stream human (See Su Abstract, Section 2 “..learn attributes of the human cropped from surveillance videos from a small set of data labeled with attributes…”; See also Cao [0040] [0049] “..given an input video, the model can first extract statistical scene features from all frames of the video..”; See Also Wexler [0252] analyze at least one of the plurality of images to determine that the detected person is included in at least one of a video image and a still image)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the digital images form a video stream as taught by Cao, in order to automatically capture and process images to provide for accurate and adaptable surveillance systems (Cao [0003]).

Regarding Claim 5, the combination discloses the learning suite is composed of a plurality of sub-suites, each determined in a different operational context (See Su Section 3.1 “..firstly training an initial dCNN on an independent dataset labeled with attributes…” 3.2 training set and attribute labels T) and  (See Su Section 3.1 “..the second stage of training, which utilizes the easily acquired person ID labels to refine the initial dCNN..” 3.3 “..use person ID labels to _ne-

Regarding Claim 9, the combination discloses the record associates an identifier with a set of values which are representative of the values of the attributes (See Su Fig. 4 predicted attributes Section 3.4 “..For any test image, we can predict its K-dimensional attribute label with Eq. (1)…” “..Our person ReID system uses this binary vector as feature and measures their distance with Cosine distance to identify the same person. ..” Section 3.1 Eq. 1) and further teaches the record associates an identifier with a set of values which are representative of the values of the attributes for a succession of digital images of the set (See Cao Fig. 1, Fig. 3, [0052]-[0054] teaching aggregating scene features over a series of video frames with average value Equations 1 and 2, resulting scene feature vector).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the record associates an identifier with a set of values which are representative of the values of the attributes for a succession of digital images of the set as taught by Cao, in order to  automatically capturing and processing images to provide for accurate and adaptable surveillance systems (Cao [0003]).

Regarding Claim 11, the combination teaches wherein the at least one value based on a succession of digital images comprises an average value of at least one of the values of the attributes and at least one of the values of the signatures (See Cao Fig. 1, Fig. 3, [0052]-[0054] 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the at least one value based on a succession of digital images comprises an average value of at least one of the values of the attributes and at least one of the values of the signatures as taught by Cao, in order to automatically capture and process images to provide for accurate and adaptable surveillance systems (Cao [0003]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SU, Wexler and Cao, as applied to claim 1, and further in view of LIN, Y., et al., "Improving Person Re-identification by Attribute and Identity Learning," ArXiv, 16 April 2017.

Regarding Claim 4, The combination teaches the convolutional neural network (See Su Fig. 2. dCNN).
The combination does not explicitly disclose a Restnet50 network.
Lin teaches the convolutional neural network includes a Restnet50 network (See Lin Section 5.3 “..we adopt ResNet-50 [21] and CaffeNet [45] as the CNN backbone…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the convolutional neural network includes a Restnet50 network as taught by Lin, in order to learning pedestrian descriptions (Lin Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SU, Wexler and Cao, as applied to claim 1, and further in view of Wen, Y. et. al. "A Discriminative Feature Learning Approach for Deep Face Recognition" European Conference on Computer Vision (ECCV), 2016.

Regarding Claim 6, The combination teaches the training of the said convolutional neural network is supervised by a mechanism involving a triplet loss (See Su Fig. 2. Triplet loss).
The combination does not explicitly disclose the training of the said convolutional neural network is supervised by a mechanism involving a "centre loss”.
Wen teaches the training of the said convolutional neural network is supervised by a mechanism involving a "centre loss” (See Wen Pg. 501 Paragraph 1 “The CNNs are trained under the joint supervision of the softmax loss and center loss, with..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the training of the said convolutional neural network is supervised by a mechanism involving a "centre loss” as taught by Wen, in order to enhance the discriminative power of the deeply learned features in neural networks (Wen PG. 501 Paragraph 1).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SU, Wexler and Cao, as applied to claim 1, and further in view of Thornton; Jason R. et al. US 20130155229

Regarding Claim 7, the combination teaches step of searching for a set of objects within the said database (See Su Section 1 “..cross camera pedestrian searching, tracking, and event detection..”).
The combination does not explicitly disclose on the basis of a set of values associated with attributes.  
Thornton teaches on the basis of a set of values associated with attributes (See Thornton [0055] “..The attribute-based search mode allows the user to specify a high-level suspect (person of interest) attribute profile (e.g., clothing color, gender, height), along with time and location restrictions, and automatically searches through archived video for examples of individuals who satisfy the specified criteria. Alternatively, the person-specific search mode allows the user to select an image of a person-of-interest and request video samples that trace that person's activity through multiple camera…”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include on the basis of a set of values associated with attributes as taught by Thornton, in order for fast automation of person and activity tracking (Thornton [0055]).

Regarding Claim 8, the combination teaches step of searching for a set of objects within the said database (See Su Section 1 “..cross camera pedestrian searching, tracking, and event detection..”).
 does not explicitly disclose on the basis of an image containing a single object to be searched for.  
Thornton teaches on the basis of an image containing a single object to be searched for (See Thornton [0055] “..The attribute-based search mode allows the user to specify a high-level suspect (person of interest) attribute profile (e.g., clothing color, gender, height), along with time and location restrictions, and automatically searches through archived video for examples of individuals who satisfy the specified criteria. Alternatively, the person-specific search mode allows the user to select an image of a person-of-interest and request video samples that trace that person's activity through multiple camera…”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include on the basis of an image containing a single object to be searched for as taught by Thornton, in order for fast automation of person and activity tracking (Thornton [0055]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMAIR AHSAN/Examiner, Art Unit 2647